DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
Applicant has amended previous claims and added new claims. However, applicant fails to specify where support for each of the amendments and new claims is provided for in the originally filed specification. It is hereby requested that applicant provide for where support for each of the amendments and new claims are described within the originally filed specification.
The claims have been amended to include negative limitations such as, “no other terminal [other] than the first terminal being commonly connected to the first electrode of each of the actuators”…; “no other terminal [other] than the second terminal being commonly connected to the second electrode of each of the actuators”; and “no two nozzles in the matrix of nozzles are aligned in the third direction”. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. MPEP 2173.05(i) Negative Limitations. Here, applicant has failed to identify where such negative limitations are supported/described within the specification and the examiner fails to locate any support for such negative limitations. The absence of a positive teaching is not sufficient basis for a negative limitation. There are an infinite number of structures that are not disclosed as being present in the apparatus.  Applicant is not entitled to claim everything 
Furthermore, there is no description of any relative comparison of any angles being relatively acute to directions as recited in the claims. Note, such angles and directions are not structural elements. Furthermore, it is noted that light emitted from a light source is not necessarily projected in a single direction. Emitted light, unless subjected to an environment, structures (lenses, mirrors, etc., other confining and/or controlling/limiting structures) will project, illuminate, spread, etc. in numerous directions similarly as would a gas dissipate within a space; not only in one direction relative to any  other direction or angle as stated in the claims. The representative “lines” of the drawings between that the light emitting unit and light receiving unit are not described as being individual focused light beams (covering, illuminating a specific defined area, such as focused lasers may do) resulting from individual single sources of the light receiving unit that only travel, project only along the dimensions (length, width, height, and cross-sectional area of each of the respective illustrated lines.  Even if such, there are multiple of such lines that cross through mulitiple nozzles (regions) in the drawings such as to contradict claims 19 and 22. Furthermore, in applicant’s drawing there is no “line” (third direction) that passes through each of the nozzles as illustrated in 11. Therefore, it is unclear if the lines themselves are individual third directions, a third direction, or just representative of a general third direction. If the lines themselves are representative of different focused beams of 
The claims are rejected for reasons previously stated in the prior Office Action (hereby incorporated herein) and as given herein. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no description of the negative limitations now recited in the amended and new claims. See remarks/explanations provided herein.
Drawings
The drawings were received on 2/12/21.  These drawings are acceptable.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	The claimed apparatuses of the claims are defined by the positively claimed elements listed in the body of the claims. However, it is noted that the language of the claims are also directed to conditional and/or intended use relative to further unclaimed structures and substances. Although the claims mention solution droplets, liquid, solution, region, wells, a microplate, base plate, and light none of the prior are positively claimed as structural elements of the invention. They are materials/articles intended to be worked upon. 
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	Furthermore, it is noted that directions, light emitted, a plane (geometrical space), and relative angles between such directions are not structures of the claimed apparatus.
	It is noted that the phrases “passes a region” and “passed the region” are not the same as passing through a region nor passing through an entire cross-sectional area of a region. Furthermore, the term region is relatively broad. Just because a droplet is capable of or falls through a region does not mean that the droplet falls through an entire cross-sectional surface area of the “region” or the same part of the undefined (no specific dimensions provided) region that the emitted light can/has passed through or an entire cross-sectional area of the region 
	 It is noted that first, second, and third directions mentioned in the claims are not structure. Therefore, it is unclear how references to angles of the directions further structurally limit the apparatus. It is noted that a point of intersection of two lines, four angles are formed each two opposing angles being equal. Non-perpendicular intersecting lines will inherently form acute and obtuse angles. However, it is noted that claims 1 and 11 do not even require the third direction to intersect of the first and second directions. 
	It is further noted that the claims are directed to apparatuses not a process of use. There is no requirement for an owner, operator, possessor, user, etc. of the apparatus to use the apparatus to perform any process including dispensing any droplets simultaneously as may be intended by applicant. Therefore, there is no requirement for any droplets of any unspecified volumes, capacity, shape, dimensions, cross-sectional areas, etc. to fall through any further broad “region” that is not structurally defined nor by any dimensions. 
	As to claims 1, 19 and 22, it is noted that the phrase “aligned in the third direction” is not clearly defined in the claims. See prior remarks above and further herein. The third direction is not a definitive direction. Any direction, of any further relative angle to, that can intersect and is different from the further broad first and second directions is sufficient to read on the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11, 17, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Furthermore, it is unclear which/what actuators are being referenced by the phrase “each of the actuators”. It is unclear if the phrase is meant to refer to all of the prior plurality of actuators, subset thereof, or some other actuators. If applicant intends to refer to each of the plurality of actuators, the claims should be amended to clearly provide for such. Consistent terminology should be employed throughout the claims to refer to the same elements. 
It is unclear what is structural nexus/connection between the light emitter and camera and the other positively claimed elements recited in the claims. Although the claims are directed to a single apparatus, the emitter and camera are not required to be structurally connected to each other nor any other claimed element. The respective phrases “positioned and directed such that…” and “positioned to receive…” does not require nor provide for any structural connectivity to any other positively claimed element of the inventions. 
It is further unclear what is meant by the phrase, “the solution droplet dispensing apparatus is configured to transmit a control signal to the first terminal…” because the entire 
As previously stated, it is unclear how structures that are not structurally connected can be considered as a single apparatus. Structures that are not structurally connected do not define an apparatus. It is noted that the figures do not provide for any structurally connectivity between each of the structural elements and at least one other positively claimed element of the invention. The structures cannot simply float in air or exist without being supported by connected to some other structure to allow the structures positioned relative to each other as intended. 

As to claims 9 and 17, it is unclear what is the structural nexus, connection of the spraying device relative to the prior positively claimed elements. The spraying device is not claimed as being connected to any prior positively claimed element. In figure 13, it appears that the spaying device is on the baseplate and enclosed within the box. See also remarks above. Furthermore, it is noted that the publication and drawings provide for the box 261 on the baseplate 3 (appearing to form a wall of the box). However, no such baseplate is claimed at all.  
It is noted that claims 11 employs the same or similar language as claim 1. Therefore, applicant should see prior remarks/rejections above.
As to claim 11, it is unclear what is meant by “a plurality of pressure chambers on fluidly connected to the matrix nozzles”. It is unclear wat the plurality of pressure chambers are required to be on. It is noted that the claim as previously presented required the plurality of chambers to be on the second surface of the board. However, now such board has been deleted from the claim. Therefore, now it is unclear what element of the apparatus the plurality of chambers are required to be “on”.  It is presumed that applicant intends for each of the plurality of the chambers to be fluidly connected to a respective one of the nozzles of the matrix of nozzles. However, the claim does not recite such. Furthermore, it is noted that the claim as drafted only provides for a single solution container rather than a plurality of solution containers on the second surface of the board as previously claimed. However, such recitations are no longer claimed, required. The claim as presently drafted/amended does not require that 
Therefore, it is unclear what is the structural nexus/connectivity of the solution holding container to the plurality of pressure chambers. It is noted that the “configured to” clause is directed to intended use, what is possible relative to an unclaimed solution, and does not provide for nor require any structural connection between the holding container and plurality pressure chambers. A hole (inlet, outlet, etc.) of a first structure can be “configured to receive a solution” from a further structure without the structures actually being structurally connected. If applicant intends for specific structures to be structurally fluidically connected, the claims should clearly provide such. However, as presently drafted, it is unclear what is the structural connectivity of each of the positively claimed structural elements relative to each other.  
Claim 11 recites the limitation "the first common wiring" in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim. There is no “common” (…structurally meaning and relative to what?) wiring previously positively claimed as an element of the claimed apparatus nor as being connected to any of the positively claimed elements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 9, 11-12, 17, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See Response to Arguments and further remarks/rejections herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 11-12 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo US 2003/0095162 or Kusakari et al US 2006/0158477 in view of in view of Yokoyama et al, US 9,821,552 or Yokoyama et al., US 2017/0165969. 
Endo teaches a droplet dispensing apparatus (illustrated in Figure 1 as inkjet printer 20) comprising: a droplet ejecting array (referred to as print head unit 36) having a plurality of nozzle groups (which are three print heads 36a, 36b and 36c, wherein each print head comprises nozzle arrays for two colors), from which solution can be ejected, each nozzle group including a plurality of nozzles arranged in columns in a first direction and rows in a second direction that intersects the first direction, and the plurality of nozzles being arranged in a third direction (see [0066]-[0071] and Figure 3); 

a light receiving unit (referred to as light receptor 40b, integral) disposed along the optical path and configured to receive light from the light emitting unit, the light receiving unit being on an opposite side of the droplet ejecting array from the light emitting unit (see [0057], [0066], [0070], [0075] and Figure 3).
Kusakari et al teaches a droplet dispensing apparatus (illustrated in Figure 1 as inkjet recording apparatus 10) comprising: 
a droplet ejecting array (referred to as a printing unit 12) having a plurality of nozzle groups (which a plurality of inkjet recording heads 12K, 12C, 12M and 12Y, which all have the structure of a print head 50), from which solution can be ejected, each nozzle group including a plurality of nozzles 51 ) arranged in columns in a first direction and rows in a second direction that intersects the first direction, and the plurality of nozzles being arranged in a third direction (see [0091 ], [0114]-[0115], [0118]- [0121] and Figures 3 and 5); 
a light emitting unit (referred to as light source 27A, integral) configured to emit light along an optical path in the third direction oblique with respect to the first and second direction (see [0091], [0155]-[0158] and Figures 1 and 9); and 
a light receiving unit (referred to as photosensor 27B, integral) disposed along the optical path and configured to receive light from the light emitting unit, the light receiving unit 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Endo and Kusakari do not specify that the array devices include a board, plurality of pressure chambers, plurality of actuators, and plurality of solution holding containers. Kusakari et al and Endo do not specifically disclose the negative limitations of there being no other terminal other that the respective first 133c and second terminals 131c being respectively, commonly connected to the respective first and second electrodes. 

Although the Yokoyama references disclose 2 terminals commonly connected to the same electrodes of a plurality of the actuators, it would have been well within the common sense, routine skill and knowledge, as well as obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kusakari et al and Endo to include the same structural design of Yokoyama et al. with only one of each terminal being respectively commonly connected to first and second electrodes of each of the plurality of actuators. Reducing the number of such first commonly connected terminals 133c from two to one would be obvious to try and not require any specialized skills nor be beyond the knowledge of one ordinary skill in the art. 
Furthermore, a light receiving device such as a camera was conventionally known in the art to be employed for detecting, monitoring, imaging, and recording the operational activity of an ejection devices. (paragraph 0112).
As to claims 19-24, it is noted that the comparative number or rows and columns of nozzles is merely a design choice that was well within the routine skill and knowledge of one ordinary skill in the art. Furthermore, there is no critically described relative to such. Depending how one chooses the label rows and columns, the applied references (for example Endo and Kuskari) disclose that the number of columns can be greater than the number of rows. 
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Endo or Kusakari in view of  Yokoyama et al, US 9,821,552 and Yokoyama et al., US 2017/0165969 as applied above, in further view of Takazawa et al US 2002/0018090.
Kusakari et al teaches spraying a processing liquid, or other liquid, toward an ejection receiving medium by means of a liquid ejection head (such as a painting device, a coating device, a wiring pattern printing device, or the like) (see [0270]). 
Kusakari et al and Endo do not disclose a sealed box enclosing the droplet ejection array. 
However, Takazawa et al teaches a printing apparatus which includes a print head having a plurality of nozzles, from which ink droplets are ejected, a light detection unit that has a light emitting element and a light receiving element and determines the active or inactive state of the nozzles based on whether or not the light beam is intercepted by ink droplets, and a carriage that moves the print head relative to the light detection unit. The light beam emitted from the light emitting element has an optical axis that is inclined at a predetermined angle to a nozzle array. At least part of the plurality of nozzles are inspected while the print head is moving relative to the light detection unit at a fixed speed (see abstract). Furthermore, Takazawa et al teaches that an inkjet printer 800 has a box-like carriage 817, on which an inkjet head 801 and an ink reservoir 840 can be mounted. The inkjet head 801 and the ink reservoir 840 are formed, for example, as cartridges, and are detachably set inside the carriage 817 while 
It would have been obvious to one of ordinary skill in the art to modify before the effective filing date of the invention the devices of Kusakari et al and Endo by placing the print heads inside a box-like carriage (as taught by Takazawa et al) for the benefit of protecting the print heads from unwanted contamination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798